PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/403,916
Filing Date: 11 Jan 2017
Appellant(s): Mendes et al.



__________________
Lauren L. Sherwood, Reg No. 71,720
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  September 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15, 17-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-4, 9-11, 13-15, 17-20 are rejected under 35 U.S.C. 102 as being unpatentable over Olliphant (US 2012/0,191,501 A1). 

Claims 5-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olliphant (US 2012/0,191,501 A1) and Luna (US 8,166,164  A1).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olliphant (US 2012/0,191,501 A1) and Norton (US 2011/0,184,772 A1).

Claim 21 is rejected under 35 U.S.C. 112a.



Response to Arguments
Appellant’s arguments have been fully considered, but they are not persuasive.
Regarding Appellant’s argument in section I.  Claims 1-4, 9-11,13-15, and 17-20 Are Not Anticipated by Olliphant.


Appellant submits, “ …. Claims 1-4, 9-11, 13-15, and 17-20 were improperly rejected as being anticipated by Olliphant. …. More specifically, with respect to claim 1, Olliphant fails to disclose at least  “generating a first electronic message, wherein the first electronic message includes the first attendance status, and wherein the first electronic message is a control flow message having a format that causes electronic communication applications associated with at least one of the plurality of recipients, upon receipt of the first electronic message, to automatically update the meeting information for display in a calendar of the at least one of the plurality of recipients based on the first attendance status without displaying the first electronic message in mailboxes of the electronic communication applications. …,” and .”… Olliphant, 55-57]. Once selected, the system sends an electronic message to the participants that includes an invitation for the appointment, where this invitation and all subsequent updates to the invitation have a multipart email format which includes a text part, an HTML part, and a veal or ical attachment that allows calendaring and email software to automatically insert the meeting invitation into the participant’s calendar. Olliphant, [79]….” and “… Although Olliphant discloses sending an electronic message that causes a meeting to be added/updated in a calendar based on an wherein the electronic message is a control flow message having a data format that causes delivery of the electronic message to electronic communication applications of the plurality of invited attendees without displaying the electronic message in mailboxes of the electronic communication applications, the data format further causing automatic update of an attendance list based on the information corresponding to the attendance status for display in calendars of the plurality of invited attendees.” Independent claim 18 recites in part, “wherein the second electronic message includes an update to the event associated with the electronic event invitation and the second electronic message is a control flow message having a format that causes the electronic communication application to automatically update the event associated with the electronic event invitation based on the update without displaying the second electronic message in a mailbox of the electronic communication application.” Thus, claims 11 and 18, along with the claims depending respectively therefrom, are also allowable over Olliphant. Accordingly, the rejections should be reversed.

The Examiner respectfully disagrees with the Appellant.  The Examiner asserts, Olliphant discloses the limitations of the claims 1, 11 and 18.

Olliphant discloses, “… an appointment server system sends an appointment invitation to the users/participants including a placeholder calendar entry …”, Olliphant,  [058], [080],[092],[093].   Olliphant discloses a placeholder calendar entry based at least in part on the appointment preferences information , “… using an electronic calendar which supports the vcal format, such as OUTLOOK, GOOGLE CALENDAR, or APPLE ICAL then placeholders are sent by the appointment server system 106…”, Olliphant [058] and   “… These placeholders 106…., and an OUTLOOK plug-in may be designed such that the plug-in accesses the availability of work colleagues on a common MICROSOFT Exchange Server. 

Examiner asserts, the user calendar (e.g., OUTLOOK, GOOGLE CALENDAR, APPLE ICAL) publishing or broadcasting to the appointment server, on a common MICROSOFT Exchange Server, are the electronic messages (e.g., first electronic message, second electronic message, etc.) associated with an electronic invitation/ attendance status.  The MICROSOFT Exchange Server delivers the electronic messages exchanged between the appointment server and the user’s calendaring application using a format that is compatible for the MICROSOFT Exchange Server. Olliphant [031], [058]-[059], [080].  

Further, Examiner asserts, Olliphant discloses an appointment server system (e.g., facilitating a scheduling service) communicating with program modules (invitation generator 228 ) which generates electronic messages including one or more of the following modules ( a calendar interface module for creating invitation via the .ics or .vcs calendaring format standards (e.g., OUTLOOK plug-in, which may be designed to access availability of a co-worker on a common MICROSOFT Exchange Server) ; a response monitor 232 for monitoring the 

Examiner submits, Olliphant discloses displaying meeting information on a calendar, “…The vcal or ical meetings invitations are presented to the user through the user clients application, (e.g., OUTLOOK, GOOGLE CALENDAR, APPLE ICAL), Olliphant discloses the appointment server will also recognize the vcal and ical responses for accept, decline, tentative, and propose new time. … The meeting invitation may be relayed and presented to the user through client applications….”, Olliphant [080].   

Examiner asserts, the electronic messaging between the appointment server and the calendar interface/plug-in are electronic messages that are not displayed in the user mailbox. 

Examiner submits, the user calendar publishing attendance status to the appointments, using for example, a MICROSOFT Exchange Server, controls the flow of the messages. 

Thus, Examiner submits, Olliphant discloses the limitations of an electronic messages and the electronic message is a control flow message having a format that causes the electronic communication applications….to automatically update the meeting information displayed in a calendar…without displaying the first electronic message in mailboxes of the electronic communication application…  that are nor the claims 1,11, and 18  The claim 1 and similarly claim 11 and claim 18, are rejected  under 35 U.S.C. 102 as anticipated by Olliphant.  The claims  2-4, 9-10, 13-15, and 17, 19--20


Claims 5-8 and 21 Are Not Rendered Obvious Over Olliphant and Luna

Argument 2a Luna Fails to Make Up for the Deficiencies of Olliphant

On page 13, Appellant argues, “ …Luna has no disclosure of a format “that causes electronic communication applications associated with at least one of the plurality of recipients, upon receipt of the first electronic message, to update the meeting information for display in a calendar….” As recited in claim 1 and similarly in the other independent claims. … Thus , Luna fails to make up for the deficiencies of Olliphant discussed above, and dependent claims 5-8 and 21 are allowable over Olliphant and Luna for at least that reason. Accordingly, the rejections of claims 5-8 and 21 should be reversed.”

Examiner respectfully disagrees with the Appellant’s argument.  The Appellant’s argument falls because the Argument is supported by Olliphant, as disclosed in claims 1, 11 and claim 18. Examiner did not rely on Luna to teach the limitations of the claims that are argued by the Appellant.  So the argument is moot.

Argument 2b. Luna and Olliphant Fail to Teach the Limitations of Claim 5
On pages 13- 17, Appellant argues the combination of Olliphant and Luna fail to teach…claim 5… “instructions for batching the first electronic message with a batch electronic message when a number of the plurality of recipients exceeds a threshold, wherein the batch electronic message includes attendance statuses of at least a subset of recipients form the plurality of recipients that are received within corresponding responses to the electronic meeting invitation from at least the subset of recipients.”  The Office Action cites Olliphant for the concept of a threshold and cites Luna as teaching batching (Office Action, at 39.)…” and  “thus, the Office Action unquestionably fails to establish a prima facie case of obviousness for claim 5 for at least the reason, and the rejection should be reversed…” and “… Luna fails to teach or suggest that the batching occurs when a number of recipients receiving this priority data (e.g., a message) exceeds a threshold.)...” and “… the Office Action recited motivation to combine fails to establish how or why Luna would be combined with Olliphant to teach the specific limitation of claim 5.”


Examiner respectfully disagrees with the Appellant’s arguments. Although not soley relied on, Olliphant under the broadest reasonable interpretation of the claim limitations teaches batching, that is based on a certain threshold and a number of cancellations.  Specifically,  Olliphant discloses,  ... the predefined threshold  (e.g., greater than 2) of rejections is reached, … cancellations …. are sent to all members who have not already received a cancellation, and thus, Olliphant [097],[Figure 4B] teaches batching based on a certain threshold and cancellations to people.  Although Olliphant’s teachings [097],  [Figure 4B] could be consider a batch under broadest reasonable interpretation, regardless, Luna was introduced to explicitly recite batching.  Luna [Table I], [column 18 ]  teach transaction priority, e.g., waiting to send low priority transactions from the device 250, for a period of time. … multiple low priority transactions accumulate for batch transferring… via the batching module 257.  Luna was combined with the teachings of Olliphant to teach the batching process and to ensure no deficiencies in the teachings. 

With respect to the motivation, it would have been obvious before the effective filing date to combine the teachings of Olliphant in view of Luna to teach batching for resource optimization such as battery conservation, as disclosed by Luna [column 17 lines 57-60].  The claim 5, is rejected under 35 U.S.C. 103 by Olliphant and in view of Luna.  The claims 6,7, and 8 depend on claim 5, and thus, the claims 6,7, and 8 are rejected for similar reasons as claim 5.



2c. Luna and Olliphant Fail to Teach the Limitations of Claim 21

On pages 16 -17, Appellant submits, the Claim 21 depends from claim 1 and recites that “the first electronic message has lower priority in a message hierarchy than other electronic messages having different formats that are received at the electronic communication applications associated with at least one of the plurality of recipients, and the first electronic message does not count toward a quota for the mailboxes of the electronic communication applications.” The Office Action admits that Olliphant fails to teach that the first electronic message has lower priority in a message hierarchy and that the first electronic message does not count toward a quota. (Office Action, at 44.) Rather, the Office Action asserts Luna teaches such a feature. In discussing Luna, the Office Action recites concepts relating to priorities. The Office Action, however, has no discussion of Luna teaching that that message does not count toward a quota for the mailboxes. Accordingly, the Office Action fails to establish a prima facie case of obviousness.

Examiner respectfully disagrees with the Appellant’s arguments.   Examiner submits,  Oliphant teaches the electronic messages and electronic communication application associated with at least one of the plurality of recipients, and the first electronic message does not count toward a quota for the mailboxes of the electronic communications applications. For similar reasons electronic messages not displayed to the user, in Olliphant [039], [058]-[059], [080],[Figure 2].  In, claim 21,  the first electronic message does not count toward a quota because Olliphant teaches the electronic messaging is the user calendar publishing or broadcasting between the appointment server., Olliphant [039], [058]-[059], [080],[Figure 2]. Because the electronic messaging is not in the mailbox of the user, the quota for the mailboxes of the electronic communication application (e.g., OUTLOOK. etc.), is not impacted, and thus, the electronic message received/published/broadcasted at the electronic communication application does not count toward the a quota of the mailbox. 
Although Olliphant’s teachings [097],  [Figure 4B] could be consider a batch under broadest reasonable interpretation, regardless, Luna was introduced to explicitly recite batching.  Luna [Table I], [column 18 ]  teach transaction priority, e.g., waiting to send low priority transactions from the device 250, for a period of time. … multiple low priority transactions accumulate for batch transferring… via the batching module 257.  Luna was combined with the teachings of Olliphant to teach the batching process and to ensure no deficiencies in the teachings. 

With respect to the motivation, it would have been obvious before the effective filing date to combine the teachings of Olliphant in view of Luna to teach batching for resource optimization such as battery conservation, as disclosed by 


Claim 12 is Not Rendered Obvious Over Olliphant and Norton
On page 17, Appellant argues, “Claim 12 was improperly rejected as being obvious over Olliphant in view of Norton. Claim 12 depends from claim 11, as is therefore allowable over Olliphant for at least the reasons discussed above in Section I….” and “…Norton fails to teach wherein the electronic message is a control flow message having a data format that causes delivery of the electronic message to electronic communication applications of the plurality of invited attendees without displaying the electronic message in mailboxes of the electronic communication applications, the data format further causing automatic update of an attendance list based on the information corresponding to the attendance status for display in calendars of the plurality of invited attendees,” as recited in claim 11. Indeed, the Office Action does not cite Norton for such a teaching. Accordingly, claim 12 is allowable over Olliphant and Norton, and the rejection should be reversed….”.

Examiner respectfully disagrees with the Applicant’s arguments.  For the reasons stated in Section I, above, the claim 11 is rejected by Olliphant [039], [058]-[059], [080], [Figure 2].   Further, Examiner did not rely on Norton to reject the claimed limitations of claim 11.  Accordingly, as indicated on p.45 of the Office 


Claims 1-15 and 17-21 Recite Patent Eligible Subject Matter

On pages 17-23, Appellant submits, “ while the present claims involve the concept of a meeting invitation, they do not recite an abstract idea of human activity of scheduling a meeting. Rather, the claim limitations recite the transmission of data in new innovative formats that provide for computer applications to process that data more efficiently.  None of these examples [subgroupings]  include transmitting data in the form of invites and control of messaging applications….” and  “… The claims certainly incorporate any recited abstract idea into a practical application under Prong Two and therefore are “not directed” to an abstract idea…” and “… the presently claimed technology utilizes a particular innovative format that causes the messages to not be displayed in mailboxes of the electronic communication applications or included in the message list. Thus the functionality of the application and the underlying technology is improved.  That particular innovative format and related operations are explicitly claimed in each of the independent claims, as discussed above in  Section I….” and “ additional limitation of the dependent claims, such as claims 5 and 21 discussed above, relating to batching and managing storage, also provide additional improvements to the technology that are not similarly not addressed in the Office Action…. The 

Examiner respectfully disagrees with the Applicant’s arguments. The claims 1-15 and 17-21  are directed to an abstract idea and the claims are not patent eligible. The claims  1 (recites  “ … the method comprising: transmitting … meeting invitation to a plurality of recipients, wherein the … meeting invitation comprises meeting information; receiving a first response to the …meeting invitation from a first recipient, wherein the first response includes a first attendance status of the first recipient; generating a first … message, wherein the first … message includes the first attendance status, and wherein the first … message is … having a format that causes … communication … associated with at least one of the plurality of recipients, upon receipt of the first … message, to … update the meeting information for display in a calendar of the at least one of the plurality of recipients based on the first attendance status without displaying the first electronic message in mailboxes …; and transmitting the first … message to the … communication … associated with the at least one of the plurality of recipients….”  and, 
Claim 11 recites, “… a method for updating a list of attendees associated with … meeting invitation, the method comprising: receiving a plurality of responses to the … meeting invitation, wherein each response of the plurality of responses indicates an attendance status of an invited attendee from a plurality of invited attendees; generating an … message that includes information corresponding to the attendance status of plurality of invited attendees indicated by the plurality of responses, wherein the … message is a … message having [[has]] a … format that causes delivery of the … message to … of the plurality of invited attendees without displaying the electronic message in mailboxes …, … further causing … update of an attendance list based on the information corresponding to the attendance status for display in calendars of the plurality of invited attendees; and transmitting the … message to … of each invited attendee of the plurality of invited attendees…” and, 

Claim 18 recites,“... receiving a first … message …, wherein the first … message includes an electronic event invitation from an event organizer; creating, …, an event associated with the … event invitation; receiving a second … message …, wherein the second … message includes an update to the event associated with the … event invitation and the second … message is a … message having a format that causes … update the event associated with the … event invitation based on the update without displaying the second… message in a mailbox of …; and … updating, …, the event .associated with the … event invitation based on the … update without displaying the second …message in the mailbox…”. 

Dependent claims 2-10 and 21 further narrow the limitations of claim 1 where the instructions for receiving a second response to the meeting invitation from a second recipient ... and generating a second message ...; ... the second...message ... for the plurality of recipients....update the meeting information ...”. Dependent claims 12-15, 17  further narrow the limitations of claim 11. Dependent claims 19-20 further narrow the limitations of claim 18.

Although not previously recited, nor relied on, in the Office Action dated June 12, 2020, the claims 5-8 narrow the limitations of claim 1 by implementing a batching process that is triggered by a threshold and thus, the claims 5-8 further the abstract grouping of a mathematical concept.
Accordingly, the claims are directed to a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “recite system for scheduling a meeting, the system comprising: a processing unit; and a memory storing computer executable instructions which, when executed by the processing unit, causes the system to perform a method, … transmitting an electronic meeting invitation…”,  “…a first electronic message…”, “…a control flow message….”, “…electronic communication applications…”, “… to automatically…,” in claim 1; “…the system... further comprising instructions”, “ the electronic meeting invitation”, “ a second electronic message” , “transmitting the second electronic message to the electronic communication applications…,”  “... a control flow message having a format…,”  “… at least one of the electronic communication applications…” in claim 2; “…the system…”, “…the first electronic message…”,  “… electronic meeting invitation…” in claim 3;  “ …the system…”, claim 4; “ the system”, “the first electronic message”, “a batch electronic message,” in claims 5, 6; “the system” in claim 7,8;  “the system,”, “the first electronic message” in claim 9, 10;  “… an electronic meeting invitation”, “a control flow message”,” electronic communication applications”, the data format, automatic, the electronic message” in claim 11; no additional element in claim 12; “the electronic message automatically updates”, “electronic meeting invitation” in claim 13, “electronic message”, “ electronic meeting invitation” in claim 14, 15; “another electronic message”, “the electronic meeting invitation”,  “a control flow message having data format”, “an electronic communication application” in claim 17;  “…a computer-readable storage medium encoding computer- executable instructions which, when executed by a processing unit, causes the processing unit to perform a method comprising:, “a first electronic message by an electronic communication application, wherein the first electronic message includes an electronic event invitation”, second electronic message”,” a control flow message”, “to automatically,” in claim 18; “the computer-readable storage medium”, “electronic event invitation” in claims 19; “the computer-readable storage medium”, “ automatically updating” in claim 20; “first electronic message”, “other electronic messages”,  “at the electronic communication applications” , “the mailboxes of the electronic communication applications” in claim 21; however, when viewed individually and as an ordered combination, 
In addition, these additional elements merely generally link the abstract idea (sending and responding to an electronic invitation) to a field of use (calendaring, scheduling), namely a generic computing environment.  Generally linking the use of the judicial exception to a particular technological environment or field of use are not indicative of integration into a practical application. - MPEP 2106.05 (h).
Furthermore, with respect to the receiving, transmitting, generating, displaying these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. - See MPEP 2106.05 (h).
innovative format as argued by the Appellant.  The specification does not provide a technical explanation of the innovative format. In fact, the specification makes reference to a format, a data format and a particular format, Applicant’s specification [020], [0044], [047], [057], [059],[061]. However, the specification does not recite an innovative format. 
The claims do not recite a technical improvement of reducing bandwidth as argued by the Appellant.  The specification does not provide a technical explanation bandwidth.
The claims 1-15 and 17-21 are directed to an abstract idea. The claims 1-15 and 17-21  are not integrated to a practical application under Prong 2 step 2A. 

On pages 23 -27, Appellant argues, “even if the claims were directed to the abstract idea of “meeting invitation to a plurality of recipients: the claims would still be eligible under Step 2B of the subject matter eligibility analysis. … The Examiner fails to provide any evidence that using such a format would have been routine or conventional.  Indeed as discussed above with respect to the art-based rejections, such a limitation is not conventional or routine and is not taught by any of the art. Thus, the additional claim limitations recite “significantly more” under Step 2B, and the claims thus recite eligible subject matter….” and “ the claims recite specific limitation that precisely define an improved data transmission mechanism to improve the operability of the application. Such 

Examiner respectfully disagrees.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. These additional elements or combination of elements in the claims are nothing more than ,mere instructions to implement an abstract idea on a computer “apply it”, MPEP 2106.05 (f)- 
Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of  Olliphant et al. (US 
Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).
In addition, as noted above, with respect to the receiving and transmitting, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims from the aforementioned additional elements, the remaining elements of dependent claims 2-10,21;  12-15,17;  and 19-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.


On page 26 Appellant argues, “Federal Circuit’s decision in Uniloc USA, Inc v. LG Elecs. USA also supports a finding of patent eligibility …” the claims at issue…are directed to transmission of data with new format that cause actions of receiving technology in order to improve technology…the present claims recite a message that has a particular control flow format that causes actions at the receiving application, such as making automatic updates without displaying the message …. Such functionality also improves the underlying technology, Accordingly, the Uniloc decision further supports a finding of a patent eligibility …”.



On page 26 Appellant argues, “Example 42 of the Subject Matter Eligibility examples from the USPTO also supports a finding of patentable subject matter…because the “claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.”
Examiner respectfully disagrees. The fact pattern of the limitations of the Appellant’s claimed invention  are not analogous to the Example 42. Specifically, the Appellant’s claims fail to “ converting updated information that was input by 

Claim 21 Meets the Written Description Requirements:

On page 27-28, Appellant argues, “ with respect to claim 21, a person having ordinary skill in the art (POSITA) would have understood in reading the specification, that multiple formats of messages were within the possession of the inventors of the present application at the time of filing. . At a minimum, the present application’s discussion of a new message format that does not appear in the user’s mailbox inherently or implicitly teaches the traditional format of an e-mail that does appear in a user’s mailbox. (Spec., at e.g., paragraphs 3, 5, 20, 24, 44, 47, 57, 59, 61.) For example, paragraph 61 of the present specification discusses that messages having a “particular format” have a lower priority, there must be something that has a higher priority. Here, the discussion of the particular format teaches that other formats of messages have the higher priority. ..”

Examiner respectfully disagrees with the Appellant’s arguments. Examiner submits the Appellant’s specification and the claims do not support messages of a “particular format” having varying priorities of messages of “having different formats”. Examiner asserts the Applicant’s specification does not expressly or inherently require that “… different formats …”   as recited by the claims, nor the ‘…different formats… by priority…’, hence, the claims are rejected to under 35 U.S.C 112a for the lack of written description. It is not enough that one skilled in the art could understand the varying priorities of the messages formats to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intend to achieve that claimed function, see MPEP 2161.01.


Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                
                                                                                                                                                                                   /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.